Order entered December 31, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01317-CV

                    THE ESTATE OF MAX D. HOPPER, DECEASED

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-03238-1

                                          ORDER
       Before the Court is the Dallas County Probate Appeals Clerk’s December 28, 2018

request for a thirty-day extension of time to file the record. We GRANT the request and

ORDER the record filed no later than January 28, 2019. See TEX. R. APP. P. 35.3(c).




                                                    /s/   DAVID EVANS
                                                          JUSTICE